Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-5, and 7-21 have been examined and rejected. This Office action is responsive to the amendment filed on 01/03/2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent 1, 19, and 20 have been amended. The 112(b) rejections to claims 1-5, and 7-21 are withdrawn.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Claim 1-2, 4-5, 9-15, and 19-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of KIM et al. (US 20150140990 A1, hereinafter KIM) and in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda).

As to independent claims 1, 19, and 20, NAKADE teaches an information processing apparatus (Fig. 1, paragraph [0010] FIG. 1 is a block diagram for showing an example of the structure of an operation controlling apparatus), comprising:
a processor (Fig. 1, paragraph [0041], system controller 108) configured to: 
acquire first information related to a body form of an operation subject, wherein the first information indicates one of a first state of the operation subject or a second state of the operation subject (Fig. 3A, 3B, paragraph [0042], FIG. 3A shows an example of the condition where the operator does not enter her/his hand(s) into a projection area or region of the operation controlling apparatus 101, and FIG. 3B shows an example of the condition where the operator 201 her/his hand(s) into the projection region; the operator is the operation subject, 3A is the first state, 3B is the second state; first information is that whether the operator put hands into the projection region);
 control, based on the first information, display of a first operation object on the body of the operation subject (Fig. 5, 6, paragraph [0046], the screen image 503 projected is displayed on the palm 205 of the operator 201; 503 is the first operation object); 
recognize first motion information of the operation subject (Fig. 13, paragraph [0057], 233 depicts an example of the image for showing a direction, into which the equipment will be selected, i.e., for example, it is indicated that the operation target equipment is changed if the palm 205 moves to the left; palm moves to the  left is the recognized first motion information of the operator); 
determine a first display location based on the recognized first motion information (paragraph [0057], 235 depicts the palm when the palm 205 moves into the left direction; palm 205 is the first display location when the palm is moved to 235 left position); 
select a specific device of a plurality of specific devices (paragraph [0057], FIG. 14,  233 depicts an example of the image for showing a direction, into which the equipment will be selected, i.e., for example, it is indicated that the operation target equipment is changed if the palm 205 moves to the left; the temperature control equipment is the selected device); and 
determine a second operation object based on the selected specific device and the first operation object (Fig. 14, paragraph [0059], A reference numeral 241 depicts an example of the projection image of the control item for lowering down the temperature of an air conditioner, wherein the equipment to be controlled is changed from the television receiver to the air conditioner 122, and the control item is changed to the control item for the air conditioner 122; 241 is the second operation object); and 
control display of a second operation object at the determined first display location, wherein the second operation object is different from the first operation object (Fig. 13, 14, paragraph [0059], A reference numeral 241 depicts an example of the projection image of the control item for lowering down the temperature of an air conditioner, wherein the equipment to be controlled is changed from the television receiver to the air conditioner 122, and the control item is changed to the control item for the air conditioner 122; 241 control display is different from 231 control display).
NAKADE does not teach:
acquire time information that corresponds to a current time of the recognition of the first motion information, wherein the time information includes at least one of a clock time, a time zone, a date, a day, or a season;
select a specific device of a plurality of specific devices based on the time information, wherein each of the plurality of specific devices is in a real space.
KIM teaches:
acquire time information that corresponds to a current time of the recognition of the first motion information, wherein the time information includes at least one of a clock time, a time zone, a date, a day, or a season (paragraph [0048], the UE 200 transmits to the HGW 120 a control command for individually controlling operations of home devices 110 according to a user's key input, touch input, or gesture input, or a group control command for controlling operations of a plurality of grouped home devices 110 by one touch or controlling operations of home devices 110 according to control histories of the home devices 110 (for example, according to operation states of the home devices 110 set by situation, by time, by day, or by room); the control command is the recognized first motion information, then based on user control time based histories, 110 is controlled);
Since NAKADE teaches a method of user posture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to acquire time information that to control the home device or the grouped home devices according to the control command or the group control command (KIM, paragraph [0048]).
NAKADE/KIM does not teach:
select a specific device of a plurality of specific devices based on the time information, wherein each of the plurality of specific devices is in a real space.
Kakuda teaches:
select a specific device of a plurality of specific devices based on the time information, wherein each of the plurality of specific devices is in a real space (paragraph [0312], if the current time falls within the period of time "13:00 to 13:59" (such as 13:30) and the management table shown in FIG. 38 is referred to, the HTML files are edited by the editing section 202 so that the operation panel of the device A is displayed by priority; device A is the selected specific device; and also paragraph [0314], operation panel of the television receiver is automatically displayed, wherein user could operation of the display TV receiver operation panel; TV is one of the controlled home devices).
Since NAKADE/KIM teaches a method of user posture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective the user can more efficiently operate the devices (Kakuda, paragraph [0313]).


As to dependent claim 2, the rejection of claim 1 is incorporated. NAKADE teaches
the information processing apparatus according to claim 1, wherein 
the first information further includes a posture of the operation subject (Fig. 3A, 3B, paragraph [0042], FIG. 3A shows an example of the condition where the operator does not enter her/his hand(s) into a projection area or region of the operation controlling apparatus 101, and FIG. 3B shows an example of the condition where the operator 201 her/his hand(s) into the projection region; the operator is the operation subject, 3A is the first state, 3B is the second state; first information is that whether the operator put hands into the projection region), and
the display of the first operation object is based on the posture of the operation subject  (Fig. 3B, paragraph [0042], 205 depicts a palm of the operator 205, 206 depicts an image, which the operation controlling apparatus projects on the palm 201, and 207 depicts the distance from the operation controlling apparatus 101 to the projection surface, i.e., the palm 205 of the operator 201.  The operation controlling apparatus 101 measures the distance 207 up to the palm 205 of the operator 201 by means of the distance detector portion 106, so as to select the corresponding control item depending on the distance, and projects the image or picture corresponding to the control item selected).


As to dependent claim 4, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, wherein 
the first information related to the body form further includes an action of the operation subject, and the display of the first operation object is based on the action of the operation subject (Fig. 3A, 3B, 6, paragraph [0046], When the operator 201 wishes to rise up the volume, she/he holds her/his hand(s) at the height of the region 406. The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up", i.e., the control item 3; the operation 201 hand position is the first information; 601 is the display of the first operation object).

As to dependent claim 5, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, wherein the control of the display screen to display the first operation object is further based on at least one of second information that is related to a second display location at which the first (Fig. 5, paragraph [0057], 234 depicts the palm when the palm 205 moves into the right 
Direction; 234 is the second display location; the corresponding equipment control content is the third information).

As to dependent claim 9, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: 
determine a second display location of the first operation object based on the body form of the operation subject (Fig. 3A, 3B, paragraph [0042], FIG. 3A shows an example of the condition where the operator does not enter her/his hand(s) into a projection area or region of the operation controlling apparatus 101, and FIG. 3B shows an example of the condition where the operator 201 her/his hand(s) into the projection region; the operator is the operation subject, 3A is the first state, 3B is the second state; first information is that whether the operator put hands into the projection region); and 
control the display of the first operation object is displayed at the second display location (paragraph [0057], FIG. 14,  233 depicts an example of the image for showing a direction, into which the equipment will be selected, i.e., for example, it is indicated that the operation target equipment is changed if the palm 205 moves to the left).

As to dependent claim 10, the rejection of claim 9 is incorporated. NAKADE teaches the information processing apparatus according to claim 9, wherein 
(Fig. 3A, 3B, paragraph [0042], FIG. 3A shows an example of the condition where the operator does not enter her/his hand(s) into a projection area or region of the operation controlling apparatus 101, and FIG. 3B shows an example of the condition where the operator 201 her/his hand(s) into the projection region; the operator is the operation subject, 3A is the first state, 3B is the second state; first information is that whether the operator put hands into the projection region), and 
the processor is further configured to:  Page 7 of 18Application No. 16/313,519 Reply to Office Action of December 3, 2019 
determine a second display location based on the motion of the operation subject; and control the display screen to display the first operation object at the second display location (paragraph [0057], FIG. 14,  233 depicts an example of the image for showing a direction, into which the equipment will be selected, i.e., for example, it is indicated that the operation target equipment is changed if the palm 205 moves to the left).


As to dependent claim 11, the rejection of claim 10 is incorporated. NAKADE teaches the information processing apparatus of claim 10, wherein a specific object is associated with a target of the specific motion of the operation subject (Fig. 14, paragraph [0059], A reference numeral 241 depicts an example of the projection image of the control item for lowering down the temperature of an air conditioner, wherein the equipment to be controlled is changed from the television receiver to the air conditioner 122, and the control item is changed to the control item for the air conditioner 122; 241 is the second operation object).

As to dependent claim 12, the rejection of claim 11 is incorporated. NAKADE teaches the information processing apparatus according to claim 11, wherein the specific object associated with the target of the motion of the operation subject includes the specific object for the specific device (Fig. 14, paragraph [0059], A reference numeral 241 depicts an example of the projection image of the control item for lowering down the temperature of an air conditioner, wherein the equipment to be controlled is changed from the television receiver to the air c13ditioner 122, and the control item is changed to the control item for the air conditioner 122; the air conditioner 122 is the second specific device).

As to dependent claim 13, the rejection of claim 11 is incorporated. NAKADE teaches the information processing apparatus according to claim 11, wherein the specific object associated with the target of the motion of the operation subject includes the specific object for  the specific device, and the specific object is in the real space (Fig. 14, paragraph [0059], A reference numeral 241 depicts an example of the projection image of the control item for lowering down the temperature of an air conditioner, wherein the equipment to be controlled is changed from the television receiver to the air c13ditioner 122, and the control item is changed to the control item for the air conditioner 122; the air conditioner 122 is the second specific device).

claim 14, the rejection of claim 13 is incorporated. KAKUDA teaches the information processing apparatus according to claim 13, wherein the processor is further configured to select the specific device based on at least one of second information related to an environment in the real space, or third information related to a form of a person in the real space (paragraph [0293], The display by priority means that a target operation panel is displayed at a position that allows the best recognition by the user or displayed in size and color that allow the best recognition by the user; the priority is the second information).


As to dependent claim 15, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, the processor is further configured to control, based on a reception of notification information from the specific device, a display screen to display a notification operation object for notification to the operation subject (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object).

As to dependent claim 21, the rejection of claim 1 is incorporated. Kakuda teaches the information processing apparatus according to claim 1, wherein the processor is further configured to control the display of the first operation object at a second display location based on at least one of an area of the display location, a wideness of the display location, a degree of irregularity of the display location, a color of the display location, a (paragraph [0293], The display by priority means that a target operation panel is displayed at a position that allows the best recognition by the user or displayed in size and color that allow the best recognition by the user; paragraph [0294], if a frame is divided into an upper one and a lower one, the display of the operation panels is changed so that the most recently operated operation panel is displayed in the upper frame by priority and the operation panel that is previously operated is displayed in the lower frame;  the upper frame is an area of the display location).

Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of KIM et al. (US 20150140990 A1, hereinafter KIM) and in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda) in view of Yuki et al. (US 20110072373 A1, hereinafter Yuki).

As to dependent claim 3, the rejection of claim 1 is incorporated. NAKADE/KIM/Kakuda does not teach the information processing apparatus, wherein 
the first information related to the body form further includes biological information of the operation subject, and 
the display of the first operation object is based on the biological information of the operation subject.
	Yuki teaches:
(paragraph [0344], For example, a menu that encourages healthcare (such as a menu for setting humidification or temperature of an air conditioner) can be displayed preferentially according to the external temperature or body temperature, wherein the body temperature is the biological information of the user, and the menu for setting humidification or temperature of an air conditioner) is the displayed operation object).
Since NAKADE/KIM/Kakuda teaches a method of user posture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first information related to the body form further includes biological information of the operation subject, and the display of the first operation object is based on the biological information of the operation subject, as taught by Yuki, as the prior arts are from the same application field of user information activated interface display, and Yuki further teaches biological information based operation object display. By incorporating Yuki into NAKADE/KIM/Kakuda would expand the utility of NAKADE/KIM/Kakuda’s system by allowing the display mode is switched according to the held-state information (Yuki, paragraph [0344]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of KIM et al. (US 20150140990 A1, hereinafter KIM) and in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda) in view of Forutanpour et al. (US 20160239091 A1, hereinafter Forutanpour).

As to dependent claim 7, the rejection of claim 1 is incorporated. NAKADE/KIM/Kakuda does not teach the information processing apparatus, wherein the processor is further configured to:
determine a second display location of the first operation object based on a degree of information safety, wherein the degree of information safety is associated with an operation of the operation subject; and 
control the display screen to display the first operation object at  the determined display location such that the first operation object is visually recognizable by the operation subject.
	Forutanpour teaches:
determine a second display location of the first operation object based on a degree of information safety, wherein the degree of information safety is associated with an operation of the operation subject (paragraph [0040], tone or more sensors may enable the device to determine which portions of the device are facing towards a user's body and which portions are facing away from the user's body); and 
control the display screen to display the first operation object at  the determined display location such that the first operation object is visually recognizable by the operation subject (paragraph [0040], the device may be configured to display more private information on display regions facing toward a user's body and less private information on display regions facing away from the user's body; information privacy is the degree of information safety).
Since NAKADE/KIM/Kakuda teaches a method of user posture based projected device control,it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Forutanpour, as the prior arts are from the same application field of information interface display related to user body, and Forutanpour further teaches displaying user interface information on body parts based on information safety feature. By incorporating Forutanpour into NAKADE/KIM/Kakuda would expand the utility of NAKADE/KIM/Kakuda’s system by allowing applications that will benefit from a higher quality display may launch in or be moved to display regions having appropriate display capabilities (Forutanpour, paragraph [0038]).



Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of KIM et al. (US 20150140990 A1, hereinafter KIM) and in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda) in view of SEO et al. (US 20150253862 A1, hereinafter SEO).

As to dependent claim 8, the rejection of claim 1 is incorporated. NAKADE/KIM/Kakuda does not teach wherein the processor is further configured to: 

control the display screen to display the first operation objectat the determined display location.
SEO teaches:
determine a second display location of the first operation object based on at least one of second information that specifies the operation subject or third information that specifies an attribute of the operation subject (paragraph [0157], Referring again to FIG. 3, upon recognition of user's gazing at their hand, the control module 280 displays an execution screen of an application being executed on a transparent display area corresponding to the palm at which the user gazes (S110); user gaze the hand is the second information of the operation subject; and the user hand is the specified location); and 
control the display of the first operation objectat the determined display location (paragraph [0158], upon recognition of the user's gazing at their hand 
300 in the state of FIG. 5(b), the control module 280 can display the display 231 the application execution screen in the transparent display area 253 corresponding to the user's hand).
Since NAKADE/KIM/Kakuda teaches a method of user location based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determine a second display location of the first operation object based on at least one of second information at the determined display location, as taught by SEO, as the prior arts are from the same application field of information interface display related to user body. By incorporating SEO into NAKADE/KIM/Kakuda would expand the utility of NAKADE/KIM/Kakuda’s system by allowing the position or area of the region in which the application execution screen is displayed may be changed from the position or area of the region before recognition of user's gazing at their hand (SEO, paragraph [0157]).

Claims 16-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of KIM et al. (US 20150140990 A1, hereinafter KIM) in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda) in view of Shepherd et al. (US 20150149929 A1, hereinafter Shepherd).

As to dependent claim 16, the rejection of claim 15 is incorporated. NAKADE teaches the information processing apparatus according to claim 15, wherein the processor is further configured to control the display screen to display the notification operation object at a second display location (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object; paragraph [0057], 235 depicts the palm when the palm 205 moves into the left direction; palm 235 is the second display location).
	NAKADE/KIM/KAKUDA does not teach:

	Shepherd teaches:
the notification operation object is visually recognizable by each of a plurality of operation subjects (Fig. 1, paragraph [0049], image 103 on a project screen is viewable to users 102A – 102N).
Since NAKADE/KIM/KAKUDA teaches a method of user location based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification operation object is visually recognizable by each of a plurality of operation subjects, as taught by Shepherd, as the prior arts are from the same application field of information interface display to users. By incorporating Shepherd into NAKADE/KIM/KAKUDA would expand the utility of NAKADE/KIM/KAKUDA’s system by allowing to enable a virtual collaboration session (Shepherd, paragraph [0048]).

As to dependent claim 17, the rejection of claim 15 is incorporated. NAKADE teaches
the information processing apparatus according to claim 15, the processor is further configured to control the display screen to display the notification operation object at a second display location at which the notification operation object is visually recognizable by the operation subject  (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object; paragraph [0057], 235 depicts the palm when the palm 205 moves into the left direction; palm 235 is the second display location).

display object is visually recognizable only by the operation subject.
	Shepherd teaches:
the notification operation object is visually recognizable by each of a plurality of operation subjects (Fig. 1, paragraph [0050], each user 102A – 102N can only see his/her device screen).
Since NAKADE/KIM/KAKUDA teaches a method of user location based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification operation object is visually recognizable by each of a plurality of operation subjects, as taught by Shepherd, as the prior arts are from the same application field of information interface display to users. By incorporating Shepherd into NAKADE/KIM/KAKUDA would expand the utility of NAKADE/KIM/KAKUDA’s system by allowing to enable a virtual collaboration session (Shepherd, paragraph [0048]).

Claim 18 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of KIM et al. (US 20150140990 A1, hereinafter KIM) in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda) in view of Shepherd et al. (US 20150149929 A1, hereinafter Shepherd) and in view of Pance et al. (US 20100083188 A1, hereinafter Pance).

As to dependent claim 18, the rejection of claim 17 is incorporated. NAKADE teaches
(paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object which is visually only on the hand recognizable by the operator 201).
 	NAKADE/KIM/KAKUDA/Shepherd does not teach:
the display of the object is based on a presence of the operation subject in the real space.
	Pance teaches:
the display of the object is based on a presence of the operation subject in the real space (paragraph [0062], Private or sensitive information may only be viewable when the user presence context is that a single user is present, defining a private user presence context).
Since NAKADE/KIM/KAKUDA/Shepherd teaches a method of user body gesture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of the object is based on a presence of the operation subject in the real space, as taught by Shepherd, as the prior arts are from the same application field of information interface display to users, and Pance further teaches private display for a single user context. By incorporating Pance into NAKADE/KIM/KAKUDA/Shepherd would expand the utility of NAKADE/KIM/KAKUDA/Shepherd’s system by allowing content may be hidden/viewable and/or available or active applications may be enabled/disabled based upon user presence contexts (Pance, paragraph [0062]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-5, 7-13, and 15-21.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143